RULE 431. PROCEDURE WHEN DEFENDANT ARRESTED WITH WARRANT.

(A) When a warrant is issued pursuant to Rule 430 in a summary case, the warrant
shall be executed by a police officer as defined in Rule 103.

      (1) If the warrant is executed between the hours of 6 a.m. and 10 p.m., the
      police officer shall proceed as provided in paragraphs (B) or (C).

      (2) If the warrant is executed outside the hours of 6 a.m. and 10 p.m., unless the
      time period is extended by the president judge by local rule enacted pursuant to
      Rule 105, the police officer shall call the proper issuing authority to determine
      when the issuing authority will be available pursuant to Rule 117.

(B) Arrest Warrants Initiating Proceedings

      (1) When an arrest warrant is executed, the police officer shall either:

             (a) accept from the defendant a signed guilty plea and the full amount of
             the fine and costs if stated on the warrant;

             (b) accept from the defendant a signed not guilty plea and the full amount
             of collateral if stated on the warrant; or

             (c) if the defendant is unable to pay, cause the defendant to be taken
             without unnecessary delay before the proper issuing authority.

      (2) When the police officer accepts fine and costs, or collateral under
      paragraphs (B)(1)(a) or (b), the officer shall issue a receipt to the defendant
      setting forth the amount of fine and costs, or collateral received and return a
      copy of the receipt, signed by the defendant and the police officer, to the proper
      issuing authority.

      (3) When the defendant is taken before the issuing authority under paragraph
      (B)(1)(c),

             (a) the defendant shall enter a plea; and

             (b) if the defendant pleads guilty, the issuing authority shall impose
             sentence. If the defendant pleads not guilty, the defendant shall be given
             an immediate trial unless:

                    (i)   the Commonwealth is not ready to proceed, or the defendant
                          requests a postponement or is not capable of proceeding,
                          and in any of these circumstances, [the defendant shall be
                          given the opportunity to deposit collateral for
                                           1
             appearance on the new date and hour fixed for trial] the
             issuing authority shall release the defendant on
             recognizance unless the issuing authority has
             reasonable grounds to believe that the defendant will not
             appear, in which case, the issuing authority may fix the
             amount of collateral to be deposited to ensure the
             defendant's appearance on the new date and hour fixed
             for trial; or

       (ii) the defendant's criminal record must be ascertained prior to
            trial as specifically required by statute for purposes of grading
            the offense charged, in which event [the defendant shall be
            given the opportunity to deposit collateral for
            appearance on the new date and hour fixed for trial] the
            issuing authority shall release the defendant on
            recognizance unless the issuing authority has
            reasonable grounds to believe that the defendant will not
            appear, in which case, the issuing authority may fix the
            amount of collateral to be deposited to ensure the
            defendant's appearance on the new date and hour fixed
            for trial, which shall be after the issuing authority's receipt of
            the required information.

       (iii) In determining whether it is necessary to set collateral
             and what amount of collateral should be set, the issuing
             authority shall consider the factors listed in Rule 523.
             The amount of collateral shall not exceed the full amount
             of the fine and costs.

       (iv) If collateral has been set, the issuing authority shall state
            in writing the reason(s) why any collateral other than
            release on recognizance has been set and the facts that
            support a determination that the defendant has the
            ability to pay monetary collateral.

       (v)   If collateral is set and the defendant does not post
             collateral, the defendant shall not be detained without a
             trial longer than 72 hours or the close of the next
             business day if the 72 hours expires on a non-business
             day.

(c) If the defendant is under 18 years of age and cannot be given an
immediate trial, the issuing authority promptly shall notify the defendant
and defendant's parents, guardian, or other custodian of the date set for

                              2
             the summary trial, and shall release the defendant on his or her own
             recognizance.

(C) Bench Warrants

      (1) When a bench warrant is executed, the police officer shall either:

             (a) accept from the defendant a signed guilty plea and the full amount of
             the fine and costs if stated on the warrant;

             (b) accept from the defendant a signed not guilty plea and the full amount
             of collateral if stated on the warrant;

             (c) accept from the defendant the amount of restitution, fine, and costs
             due as specified in the warrant if the warrant is for collection of restitution,
             fine, and costs after a guilty plea or conviction; or

             (d) if the defendant is unable to pay, promptly take the defendant for a
             hearing on the bench warrant as provided in paragraph (C)(3).

      (2) When the defendant pays the restitution, fine, and costs, or collateral
      pursuant to paragraph (C)(1), the police officer shall issue a receipt to the
      defendant setting forth the amount of restitution, fine, and costs received and
      return a copy of the receipt, signed by the defendant and the police officer, to the
      proper issuing authority.

      (3) When the defendant does not pay the restitution, fine, and costs, or
      collateral, the defendant promptly shall be taken before the proper issuing
      authority when available pursuant to Rule 117 for a bench warrant hearing. The
      bench warrant hearing may be conducted using two-way simultaneous audio-
      visual communication.


            COMMENT: For the procedure in court cases following
            arrest with a warrant initiating proceedings, see Rules 516,
            517, and 518. See also the Comment to Rule 706 (Fines or
            Costs) that recognizes the authority of a common pleas court
            judge to issue a bench warrant for the collection of fines and
            costs and provides for the execution of the bench warrant as
            provided in either paragraphs (C)(1)(c) or (C)(1)(d) and
            (C)(2) of this rule.

            Section 8953 of the Judicial Code, 42 Pa.C.S. § 8953,
            provides for the execution of warrants of arrest beyond the

                                            3
territorial limits of the police officer's primary jurisdiction.
See also Commonwealth v. Mason, [507 Pa. 396,] 490 A.2d
421 (Pa. 1985).

Nothing in paragraph (A) is intended to preclude the issuing
authority when issuing a warrant pursuant to Rule 430 from
authorizing in writing on the warrant that the police officer
may execute the warrant at any time and bring the defendant
before that issuing authority for a hearing under these rules.

For what constitutes a "proper" issuing authority, see Rule
130.

Delay of trial under paragraph (B)(3)(b)(ii) is required by
statutes such as 18 Pa.C.S. § 3929 (pretrial fingerprinting
and record-ascertainment requirements).

Although the defendant's trial may be delayed under this
rule, the requirement that an arrested defendant be taken
without unnecessary delay before the proper issuing
authority remains unaffected.

When the police must detain a defendant pursuant to this
rule, [61 P.S. § 798] 61 P.S. § 1154 provides that the
defendant may be housed for a period not to exceed 48
hours in “the borough and township lockups and [city or
county prisons] county correctional institutions.”

In cases in which a defendant who is under 18 years of age
has failed to "comply with a lawful sentence" imposed by the
issuing authority, the Juvenile Act requires the issuing
authority to certify notice of the failure to comply to the court
of common pleas. See the definition of "delinquent act,"
paragraph (2)(iv), in 42 Pa.C.S. § 6302. Following the
certification, the case is to proceed pursuant to the Rules of
Juvenile Court Procedure and the Juvenile Act instead of
these rules.

If the defendant is 18 years of age or older when the default
in payment occurs, the issuing authority must proceed under
these rules.

For the procedures required before a bench warrant may
issue for a defendant's failure to pay restitution, a fine, or
costs, see Rule 430(B)(4). When contempt proceedings are

                                4
also involved, see Chapter 1 Part D for the issuance of
arrest warrants.

For the procedures when a bench warrant is issued in court
cases, see Rule 150.

Concerning an issuing authority’s availability, see Rule 117
(Coverage: Issuing Warrants; Preliminary Arraignments and
Summary Trials; and Setting and Accepting Bail). Pursuant
to Rule 117(B), when establishing the system of coverage
best suited for the judicial district, the president judge may
require defendants arrested on summary case bench
warrants after hours to be taken to the established night
court where the defendant would be given a notice to appear
in the proper issuing authority’s office the next business day
or be permitted to pay the full amount of fines and costs.

Concerning the [defendant's right to counsel and]
appearance or waiver of counsel, see Rules 121 and 122.

For the procedures in summary cases within the jurisdiction
of the Philadelphia Municipal Court and the Philadelphia
Municipal Court Traffic Division, see Chapter 10.


NOTE: Rule 76 adopted July 12, 1985, effective January 1,
1986; Comment revised September 23, 1985, effective
January 1, 1986; January 1, 1986 effective dates extended
to July 1, 1986; Comment revised January 31, 1991,
effective July 1, 1991; amended August 9, 1994, effective
January 1, 1995; amended October 1, 1997, effective
October 1, 1998; amended July 2, 1999, effective August 1,
1999; renumbered Rule 431 and amended March 1, 2000,
effective April 1, 2001; amended August 7, 2003, effective
July 1, 2004; Comment revised April 1, 2005, effective
October 1, 2005; amended June 30, 2005, effective August
1, 2006; Comment revised March 9, 2006, effective August
1, 2006; Comment revised May 7, 2014, effective
immediately [.] ; amended April 10, 2015, effective July
10, 2015.




                              5
*           *            *            *            *            *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the January 31, 1991 revision published at 20 Pa.B.
4788 (September 15, 1990); Supplemental Report published at 21
Pa.B. 621 (February 16, 1991).

Final Report explaining the August 9, 1994 amendments published
with the Court's Order at 24 Pa.B. 4342 (August 27, 1994).

Final Report explaining the October 1, 1997 amendments published
with the Court's Order at 27 Pa.B. 5414 (October 18, 1997).

Final Report explaining the July 2, 1999 amendments to paragraphs
(B)(3) and (C) concerning restitution published with the Court's Order
at 29 Pa.B. 3718 (July 17, 1999).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the August 7, 2003 changes to paragraph (D)
and Comment concerning defendants under the age of 18 published
with the Court’s Order at 33 Pa.B. 4293 (August 30, 2003).

Final Report explaining the April 1, 2005 Comment revision
concerning application of the Juvenile Court Procedural Rules
published with the Court’s Order at 35 Pa.B. 2213 (April 16, 2005).

Final Report explaining the June 30, 2005 changes distinguishing
between procedures for warrants that initiate proceedings and
bench warrants procedures in summary cases published with the
Court’s Order at 35 Pa.B. 3911 (July 16, 2005).

Final Report explaining the March 9, 2006 Comment revision adding
the cross-reference to Rule 706 published with the Court’s Order at
36 Pa.B. 1396 (March 25, 2006).

Final Report explaining the May 7, 2014 Comment revision changing
the cross-reference to the Philadelphia Traffic Court to the Traffic


                                  6
Division of the Philadelphia Municipal Court published with the
Court’s Order at 44 Pa.B. 3067 (May 24, 2014).

Final Report explaining the April 10, 2015 amendment concerning the
setting of collateral pending summary trial published with the
Court’s Order at 45 Pa.B.      (       , 2015).




                                  7
RULE 441. PROCEDURE FOLLOWING ARREST WITHOUT WARRANT.

(A) When a defendant has been arrested without a warrant, the defendant shall be
either released from custody pursuant to paragraph (B) or taken before the proper
issuing authority under paragraph (C).

(B) When a defendant has been arrested without a warrant, the arresting officer shall
promptly release the defendant from custody when the following conditions have been
met:

      (1) the defendant poses no threat of immediate physical harm to any
      other person or to himself or herself; and

      (2) the arresting officer has reasonable grounds to believe that the
      defendant will appear as required.

A citation shall be issued to the defendant at the time of release and thereafter the case
shall proceed in accordance with Rules 405-409 as if the proceedings had been
instituted by issuing a citation to the defendant.

(C) When the defendant has not been released from custody under paragraph (B),

       (1) the defendant shall be taken without unnecessary delay before the issuing
       authority when available pursuant to Rule 117 where a citation shall be filed
       against the defendant, and

              (a) the defendant shall enter a plea.

              (b) If the defendant pleads guilty, the issuing authority shall impose
              sentence. If the defendant pleads not guilty, the defendant shall be given
              an immediate trial unless:

                     (i) the Commonwealth is not ready to proceed, or the defendant
                     requests a postponement or is not capable of proceeding, and in
                     any of these circumstances, [the defendant shall be given the
                     opportunity to deposit collateral for appearance on the new
                     date and hour fixed for trial] the issuing authority shall
                     release the defendant on recognizance unless the issuing
                     authority has reasonable grounds to believe that the
                     defendant will not appear, in which case, the issuing authority
                     may fix the amount of collateral to be deposited to ensure the
                     defendant's appearance on the new date and hour fixed for
                     trial; or



                                            8
              (ii) the defendant's criminal record must be ascertained
              before trial as specifically required by statute for purposes
              of grading the offense charged, in which event [the
              defendant shall be given the opportunity to deposit
              collateral for appearance on the new date and hour
              fixed for trial] the issuing authority shall release the
              defendant on recognizance unless the issuing authority
              has reasonable grounds to believe that the defendant
              will not appear, in which case, the issuing authority
              may fix the amount of collateral to be deposited to
              ensure the defendant's appearance on the new date and
              hour fixed for trial, which shall be after the issuing
              authority's receipt of the required information.

              (iii) In determining whether it is necessary to set collateral and
              what amount of collateral should be set, the issuing authority
              shall consider the factors listed in Rule 523. The amount of
              collateral shall not exceed the full amount of the fine and
              costs.

              (iv) If collateral has been set, the issuing authority shall state
              in writing the reason(s) why any collateral other than release
              on recognizance has been set and the facts that support a
              determination that the defendant has the ability to pay
              monetary collateral.

              (v) If collateral is set and the defendant does not post
              collateral, the defendant shall not be detained without a trial
              longer than 72 hours or the close of the next business day if
              the 72 hours expires on a non-business day.

(2) If the defendant is under 18 years of age and cannot be given an immediate
trial, the issuing authority promptly shall notify the defendant and defendant's
parents, guardian, or other custodian of the date set for the summary trial, and
shall release the defendant on his or her own recognizance.


      COMMENT: This rule was amended in 2005 to require the
      arresting police officer to promptly arrange for the
      defendant's release if the two criteria set forth in paragraph
      (B) are met.

      “Reasonable grounds” as used in paragraph (B)(2) would
      include such things as concerns about the validity of the

                                     9
defendant’s address, the defendant’s prior contacts with the
criminal justice system, and the police officer’s personal
knowledge of the defendant.

Delay of trial under paragraph (C)(1)(b)(ii) is required by
statutes such as 18 Pa.C.S. § 3929 (pretrial fingerprinting
and record-ascertainment requirements). Although the
defendant's trial may be delayed under this paragraph, the
requirement that the defendant be taken without
unnecessary delay before the proper issuing authority
remains unaffected. See also Rules 408, 413, and 423.

On the [defendant's right to counsel and] appearance or
waiver of counsel, see Rules 121 and 122.

With regard to the "proper" issuing authority as used in these
rules, see Rule 130.

For the procedure in court cases initiated by arrest without
warrant, see Rule [518] 519.

For the procedures in summary cases within the jurisdiction
of the Philadelphia Municipal Court and the Philadelphia
Municipal Court Traffic Division, see Chapter 10.

Concerning an issuing authority’s availability, see Rule 117
(Coverage: Issuing Warrants; Preliminary Arraignments and
Summary Trials; and Setting and Accepting Bail).

When the police must detain a defendant pursuant to this
rule, [61 P.S. § 798] 61 P.S. § 1154 provides that the
defendant may be housed for a period not to exceed 48
hours in “the borough and township lockups and [city or
county prisons] county correctional institutions.”


NOTE: Rule 71 adopted July 12, 1985, effective January 1,
1986; Comment revised September 23, 1985, effective
January 1, 1986; January 1, 1986 effective dates extended
to July 1, 1986; amended August 9, 1994, effective January
1, 1995; amended May 14, 1999, effective July 1, 1999;
renumbered Rule 441 and amended March 1, 2000,
effective April 1, 2001; amended August 7, 2003, effective
July 1, 2004; amended June 30, 2005, effective August 1,

                              10
      2006; Comment revised May 7, 2014, effective immediately
      [.] ; amended April 10, 2015, effective July 10, 2015.




*           *            *            *           *              *


COMMITTEE EXPLANATORY REPORTS:

Report explaining the August 9, 1994 amendments published at 22
Pa.B. 6 (January 4, 1992); Final Report published with the Court's
Order at 24 Pa.B. 4342 (August 27, 1994).

Final Report explaining the May 14, 1999 amendments to paragraph
(C)(1) and the Comment published with the Court's Order at 29 Pa.B.
2775 (May 29, 1999).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the August 7, 2003 changes to the Comment
concerning defendants under the age of 18 published with the
Court’s Order at 33 Pa.B. 4293 (August 30, 2003).

Final Report explaining the June 30, 2005 changes concerning
release of defendant following arrest and procedures when
defendant is not released published with the Court’s Order at 35
Pa.B. 3901 (July 16, 2005).

Final Report explaining the May 7, 2014 Comment revision changing
the cross-reference to the Philadelphia Traffic Court to the Traffic
Division of the Philadelphia Municipal Court published with the
Court’s Order at 44 Pa.B. 3067 (May 24, 2014).

Final Report explaining the April 10, 2015 amendment concerning
the setting of collateral pending summary trial published with the
Court’s Order at 45 Pa.B.      (       , 2015).




                                 11
RULE 452. COLLATERAL

(A) The issuing authority shall release the defendant on recognizance unless the
issuing authority has reasonable grounds to believe that the defendant will not
appear.

(B) If the issuing authority has reasonable grounds to believe that the defendant
will not appear, [T]the issuing authority [shall] may fix the amount of collateral [, if
any,] to be deposited to [insure] ensure a defendant's appearance at the summary
trial, which amount shall not exceed the full amount of the fine and costs.

(C) In determining whether it is necessary to set collateral and what amount of
collateral should be set, the issuing authority shall consider the factors listed in
Rule 523.

(D) If collateral is set, the issuing authority shall state in writing the reason(s)
why any collateral other than release on recognizance has been set and the facts
that support a determination that the defendant has the ability to pay monetary
collateral.

(E) To be released on recognizance or to request a lower amount of collateral,
the defendant must appear personally before the issuing authority to enter a plea,
as provided in Rules 408, 413, and 423.

[(B)] (F) The collateral deposited shall be in United States currency or a cash
equivalent.

[(C)] (G) The collateral deposited may be forfeited after conviction at the summary trial
and applied to payment of the fine and costs.


             COMMENT: The term "collateral" is intended to convey the
             dual purpose of the amount of money that is deposited.
             First, the amount deposited is used as bail to secure the
             defendant's appearance at the summary trial. Second, the
             amount deposited is used as security, and may be forfeited
             in the event of a conviction to satisfy any fine and costs.

             A defendant may not be penalized or denied a hearing
             because he or she cannot pay the full amount of the fine and
             costs as collateral.

             [Although this rule permits an issuing authority to fix
             collateral in an amount up to the full amount of fine and

                                           12
      costs the issuing authority is not required to fix
      collateral or any particular amount of collateral, and may
      set an amount less than the fine and costs. The issuing
      authority may also release the defendant on
      recognizance when the issuing authority has reasonable
      grounds to believe that the defendant will appear or the
      defendant is without adequate resources to deposit
      collateral. To request a lower amount of collateral or to
      be released on recognizance, the defendant must
      appear personally before the issuing authority to enter a
      plea, as provided in Rules 408, 413, and 423.]

      For the purpose of paragraph [(B)] (F), any guaranteed
      arrest bond certificate issued by an automobile club or
      association pursuant to 40 P.S. § 837 (1959) would
      constitute a "cash equivalent."


      NOTE: Rule 81 adopted July 12, 1985, effective January 1,
      1986; effective date extended to July 1, 1986; Comment
      revised February 1, 1989, effective July 1, 1989; Comment
      revised May 14, 1999, effective July 1, 1999; renumbered
      Rule 452 and Comment revised March 1, 2000, effective
      April 1, 2001 [.] ; amended April 10, 2015, effective July
      10, 2015.


*           *             *             *            *             *    *
COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the May 14, 1999 Comment revisions
published with the Court's Order at 29 Pa.B. 2775 (May 29, 1999).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the April 10, 2015 amendment concerning the
setting of collateral published with the Court’s Order at 45 Pa.B. (
, 2015).




                                   13
RULE 456. DEFAULT PROCEDURES: RESTITUTION, FINES, AND COSTS.


(A) When a defendant advises the issuing authority that a default on a single
remittance or installment payment of restitution, fines, or costs is imminent, the issuing
authority may schedule a hearing on the defendant's ability to pay. If a new payment
schedule is ordered, the order shall state the date on which each payment is due, and
the defendant shall be given a copy of the order.

(B) If a defendant defaults on the payment of fines and costs, or restitution, as ordered,
the issuing authority shall notify the defendant in person or by first class mail that,
unless within 10 days of the date on the default notice, the defendant pays the amount
due as ordered, or appears before the issuing authority to explain why the defendant
should not be imprisoned for nonpayment as provided by law, a warrant for the
defendant's arrest may be issued.

(C) If the defendant appears pursuant to the 10-day notice in paragraph (B) or following
an arrest for failing to respond to the 10-day notice in paragraph (B), the issuing
authority shall conduct a hearing immediately to determine whether the defendant is
financially able to pay as ordered.

       (1) If the hearing cannot be held immediately, the issuing authority shall
       release the defendant on recognizance unless the issuing authority has
       reasonable grounds to believe that the defendant will not appear, in which
       case, the issuing authority may set collateral as provided in Rule 523.

       (2) If collateral is set, the issuing authority shall state in writing the
       reason(s) why any collateral other than release on recognizance has been
       set and the facts that support a determination that the defendant has the
       ability to pay monetary collateral.

       (3) If collateral is set and the defendant does not post collateral, the
       defendant shall not be detained without a hearing longer than 72 hours or
       the close of the next business day if the 72 hours expires on a non-
       business day.

(D) When a defendant appears pursuant to the notice in paragraph (B) or
pursuant to an arrest warrant issued for failure to respond to the notice as
provided in paragraph (C):

       (1) [U]upon a determination that the defendant is financially able to pay as
       ordered, the issuing authority may impose any sanction provided by law.




                                            14
      (2) Upon a determination that the defendant is financially unable to pay as
      ordered, the issuing authority may order a schedule or reschedule for installment
      payments, or alter or amend the order as otherwise provided by law.

      (3) At the conclusion of the hearing, the issuing authority shall:

             (a) if the issuing authority has ordered a schedule of installment payments
             or a new schedule of installment payments, state the date on which each
             installment payment is due;

             (b) advise the defendant of the right to appeal within 30 days for a hearing
             de novo in the court of common pleas, and that if an appeal is filed:

                    (i)    the execution of the order will be stayed and the issuing
                           authority may set bail or collateral; and

                    (ii)   the defendant must appear for the hearing de novo in the
                           court of common pleas or the appeal may be dismissed;

             (c) if a sentence of imprisonment has been imposed, direct the defendant
             to appear for the execution of sentence on a date certain unless the
             defendant files a notice of appeal within the 30-day period; and

             (d) issue a written order imposing sentence, signed by the issuing
             authority. The order shall include the information specified in paragraphs
             [(C)(3)(a)] (D)(3)(a) through [(C)(3)(c)] (D)(3)(c), and a copy of the order
             shall be given to the defendant.

[(D)] (E) A defendant may appeal an issuing authority's determination pursuant to this
rule by filing a notice of appeal within 30 days of the issuing authority's order. The
appeal shall proceed as provided in Rules 460, 461, and 462.


             COMMENT: The purpose of this rule is to provide the
             procedures governing defaults in the payment of restitution,
             fines, and costs.

             Although most of this rule concerns the procedures followed
             by the issuing authority after a default occurs, paragraph (A)
             makes it clear that a defendant should be encouraged to
             seek a modification of the payment order when the
             defendant knows default is likely, but before it happens. For
             fines and costs, see 42 Pa.C.S. § 9730(b)(3).


                                           15
An issuing authority may at any time alter or amend an order
of restitution. See 18 Pa.C.S. § 1106(c)(2) and (3).

When a defendant defaults on a payment of restitution, fines,
or costs, paragraph (B) requires the issuing authority to
notify the defendant of the default, and to provide the
defendant with an opportunity to pay the amount due or
appear within 10 days to explain why the defendant should
not be imprisoned for nonpayment. Notice by first class mail
is considered complete upon mailing to the defendant's last
known address. See Rule 430(B)(4).

Except in cases under the Public School Code of 1949, 24
P.S. § 1-102, et seq., in which the defendant is at least 13
years of age but not yet 17, if the defendant is under 18
years of age, the notice in paragraph (B) must inform the
defendant and defendant's parents, guardian, or other
custodian that, if payment is not received or the defendant
does not appear within the 10-day time period, the issuing
authority will certify notice of the failure to pay to the court of
common pleas as required by the Juvenile Act, 42 Pa.C.S. §
6302, definition of "delinquent act," paragraph (2)(iv), and
the case will proceed pursuant to the Rules of Juvenile Court
Procedure and the Juvenile Act instead of these rules.

If the defendant is charged with a violation of the compulsory
attendance requirements of the Public School Act of 1949,
24 P.S. § 1-102, et seq.; has attained the age of 13 but is not
yet 17; and has failed to pay the fine, the issuing authority
must issue the notice required by paragraph (B)(4) to the
defendant and the defendant's parents, guardian, or other
custodian informing the defendant and defendant's parents,
guardian, or other custodian that, if payment is not received
or the defendant does not appear within the 10-day time
period, the issuing authority may allege the defendant
dependent under 42 Pa.C.S. § 6303(a)(1). Pursuant to 24
P.S. § 13-1333(b)(2), the defendant’s failure to pay is not a
delinquent act and the issuing authority would not certify
notice of the failure to pay to the common pleas court.

If the defendant is 18 years or older when the default in
payment occurs, the issuing authority must proceed under
these rules.


                                16
Pursuant to paragraph (C), the issuing authority must
conduct a default hearing when a defendant responds to the
10-day notice as provided in paragraph (B), or when the
defendant is arrested for failing to respond to the 10-day
notice. If the default hearing cannot be held immediately,
the issuing authority may set [bail] collateral as provided in
[Chapter 5 Part C] Rule 523. However, the issuing
authority should only set monetary collateral when he or
she has determined that less restrictive conditions of
release will not be effective in ensuring the defendant’s
appearance.

Under paragraph [(C)(1)] (D)(1), when the issuing authority
determines that a defendant is able to pay as ordered, the
issuing authority may, as provided by law, impose
imprisonment or other sanctions. In addition, delinquent
restitution, fines, or court costs may be turned over to a
private collection agency. See 42 Pa.C.S. §§ 9730(b)(2) and
9730.1(a).

When a defendant is in default of an installment payment,
the issuing authority on his or her own motion or at the
request of the defendant or the attorney for the
Commonwealth must schedule a rehearing to determine the
cause of the default. Before an issuing authority may
impose a sentence of imprisonment as provided by law for
nonpayment of restitution, fines, or costs, a hearing or
rehearing must be held whenever a defendant alleges that
his or her ability to pay has been diminished. See 42
Pa.C.S. § 9730(b). No defendant may be sentenced to
imprisonment or probation if the right to counsel was
not afforded at trial. See Alabama v. Shelton, 535 U.S.
654 (2002) and Scott v. Illinois, 440 U.S. 367 (1979). See
also Commonwealth v. Farmer, 466 A.2d 677 (Pa. Super.
1983) (Whenever there is a likelihood in a proceeding
that imprisonment will be imposed, counsel must be
assigned) and (Commonwealth v. Spontarelli, 791 A.2d
1254 (Pa. Cmmw. 2002) (defendant is entitled to
appointed counsel when tried for violation of municipal
ordinance that permits imprisonment upon default of
payment of the fine). See also Rules 121 and 122 (dealing
with [the right to] appearance or waiver of counsel).



                             17
When a rehearing is held on a payment schedule for fines or
costs, the issuing authority may extend or accelerate the
payment schedule, leave it unaltered, or sentence the
defendant to a period of community service, as the issuing
authority finds to be just and practicable under the
circumstances. See 42 Pa.C.S. § 9730(b)(3).

This rule contemplates that when there has been an appeal
pursuant to paragraph [(D)](E), the case would return to the
issuing authority who presided at the default hearing for
completion of the collection process.

Nothing in this rule is intended to preclude an issuing
authority from imposing punishment for indirect criminal
contempt when a defendant fails to pay fines and costs in
accordance with an installment payment order, 42 Pa.C.S.
§§ 4137(a)(4), 4138(a)(3), and 4139(a)(3), or fails to pay
restitution, 42 Pa.C.S. § 4137(a)(3). Separate Rules of
Criminal Procedure govern contempt adjudications. See
Chapter 1 Part D.


NOTE: Adopted July 12, 1985, effective January 1, 1986;
amended September 23, 1985, effective January 1, 1986;
January 1, 1986 effective dates extended to July 1, 1986;
Comment revised February 1, 1989, effective July 1, 1989;
rescinded October 1, 1997, effective October 1, 1998. New
Rule 85 adopted October 1, 1997, effective October 1, 1998;
amended July 2, 1999, effective August 1, 1999; renumbered
Rule 456 and amended March 1, 2000, effective April 1,
2001; Comment revised August 7, 2003, effective July 1,
2004; amended March 3, 2004, effective July 1, 2004;
Comment revised April 1, 2005, effective October 1, 2005;
Comment revised September 21, 2012, effective November
1, 2012; Comment revised January 17, 2013, effective May 1,
2013[.] ; amended April 10, 2015, effective July 10, 2015.




                             18
*            *            *            *            *            *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the new rule published with the Court's Order
at 27 Pa.B. 5414 (October 18, 1997).

Final Report explaining the July 2, 1999 amendments to paragraph (C)
published with the Court's Order at 29 Pa.B. 3718 (July 17, 1999).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the August 7, 2003 changes to the Comment
concerning failure to pay and juveniles published with the Court’s
Order at 33 Pa.B. 4293 (August 30, 2003).

Final Report explaining the March 3, 2004 amendment to paragraph
(B) published with the Court's Order at 34 Pa.B. 1561 (March 20,
2004).

Final Report explaining the April 1, 2005 Comment revision
concerning application of the Juvenile Court Procedural Rules
published with the Court’s Order at 35 Pa.B. 2213 (April 16, 2005).

Final Report explaining the September 21, 2012 Comment revision
correcting the typographical error in the fourth paragraph published
with the Court’s Order at 42 Pa.B. 6247 (October 6, 2012).

Final Report explaining the January 17, 2013 revisions of the
Comment concerning the Public School Code of 1949 published with
the Court’s Order at 43 Pa.B. 654 (February 2, 2013).

Final Report explaining the April 10, 2015 amendments concerning
the setting of collateral published with the Court’s Order at 45 Pa.B.
(       , 2015).




                                  19
RULE 461. STAYS.

(A) In all summary cases in which a sentence of imprisonment has been imposed,
execution of sentence shall be stayed until the time for appeal expires.

(B) In any summary case in which a notice of appeal is filed, the execution of sentence
shall be stayed.

(C) A defendant who is represented by counsel, or a defendant who has waived
counsel as provided in Rule 121, may waive the stay. The waiver must be in writing,
signed by the defendant and defendant’s counsel, if any, and made a part of the record.

(D) Whenever the execution of sentence is stayed pursuant to this rule, the issuing
authority [may set collateral.] shall release the defendant on recognizance unless
the issuing authority has reasonable grounds to believe that the defendant will
not appear, in which case, the issuing authority may set collateral as provided in
Rule 523.

       (1) In determining whether it is necessary to set collateral and what amount
       of collateral should be set, the issuing authority shall consider the factors
       listed in Rule 523 and the length of sentence in relation to the length of the
       stay.

       (2) The issuing authority shall state in writing the reason(s) why any
       collateral other than release on recognizance has been set and the facts
       that support a determination that the defendant has the ability to pay
       monetary collateral.

       (3) If the defendant is incarcerated during the period of a stay for failure to
       post collateral, in no event shall the defendant be incarcerated for a period
       greater than the period of imprisonment awarded in the original sentence.

(E) During the 30-day appeal period, failure to pay fine[s] and costs, or restitution, shall
not be grounds for imprisonment, and shall not be grounds to preclude the taking of an
appeal.


              COMMENT: This rule is derived from former Rule 86(B) and
              (C).

              The stay of the sentence of imprisonment in summary cases
              recognizes the limited length of the terms of imprisonment.
              However, there may be situations when the defendant would
              want the sentence to begin to run immediately following the
              conviction, and forego the benefits of the stay. To
              accommodate these extraordinary cases, this rule was
              amended in 2003 to permit a defendant who is represented
              by counsel, or who has waived counsel, to waive the stay of
                                            20
      the execution of sentence. The waiver of the stay in no way
      is to be construed as a waiver of the right to appeal.

      When a defendant has waived the stay of execution of
      sentence under this rule, the issuing authority has discretion
      to determine the date to set for the beginning of the
      sentence of imprisonment.

      Under paragraph (B), the stay applies to all "sentences"
      imposed after conviction, including sentences of
      imprisonment, fines and costs, or restitution, and sentences
      of imprisonment for defaults in payment pursuant to Rule
      456.

      Paragraph (D) permits an issuing authority to require the
      defendant to post collateral during the stay pending
      appeal. However, given the potentially short sentences
      in such cases, imprisoning a defendant during the stay
      period for failure to post collateral is contrary to the
      intent of the stay provision of this rule.


      NOTE: Formerly Rule 86(B) and (C), adopted October 1,
      1997, effective October 1, 1998; rescinded March 1, 2000,
      effective April 1, 2001, and paragraphs (B) and (C) replaced
      by Rule 461. New Rule 461 adopted March 1, 2000,
      effective April 1, 2001; amended February 28, 2003,
      effective July 1, 2003[.] ; amended April 10, 2015, effective
      July 10, 2015.


*           *             *              *            *                *


COMMITTEE EXPLANATORY REPORTS:


FORMER RULE 86(B) AND (C):

Final Report explaining the October 1, 1997 addition of
paragraphs (B) and (C) to Rule 86 published with the Court's
Order at 27 Pa.B. 5408 (October 18, 1997).


NEW RULE 461:



                                    21
Final Report explaining the reorganization and renumbering of
the rules and the provisions of Rule 461 published at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the February 28, 2003 amendment
concerning the addition of paragraph (C) published with the
Court’s Order at 33 Pa.B. 1324 (March 15, 2003).

Final Report explaining the April 10, 2015 amendment
concerning the setting of collateral published with the Court’s
Order at 45 Pa.B.    (     , 2015).




                                  22
RULE 1033. PROCEDURES WHEN DEFENDANT ARRESTED WITH WARRANT.

(A) When a defendant is arrested pursuant to a warrant issued as provided in Rule 430,
the police officer without unnecessary delay shall take the defendant before the proper
issuing authority and shall proceed as provided in this rule and by local rule.

(B) When the defendant appears in person or appears by means of two-way
simultaneous audio-video equipment, the judge or arraignment court magistrate shall:

      (1) inform the defendant concerning the specific citations to which the defendant
      has not entered a plea as required by Rules 407 and 412;

      (2) inform the defendant concerning the specific citations that have been
      adjudicated that have outstanding fines or costs for which the defendant is in
      default of a payment order or a payment plan; and

      (3) advise the defendant of the right to retain counsel, and if, in the event of a
      conviction, there is a reasonable likelihood of a sentence of imprisonment and
      the defendant does not have the financial ability to retain counsel, advise the
      defendant that counsel will be appointed by Traffic Division as provided in Rule
      1035.

(C) When the defendant appears before an arraignment court magistrate, the
arraignment court magistrate shall schedule the next court proceeding before the Traffic
Division and give the defendant a hearing notice or subpoena, set collateral as provided
in Rule 1034 and local rule, and release the defendant, or if the defendant is unable to
post the collateral, commit the defendant.

(D) When the defendant appears before a Traffic Division judge or hearing officer,

      (1) if the matter is not ready to proceed, the Traffic Division judge or hearing
      officer shall schedule the next court proceeding and give the defendant a
      scheduling order, [set collateral as provided in Rule 1034 and local rule, and
      release the defendant,] and shall release the defendant on recognizance
      unless the issuing authority has reasonable grounds to believe that the
      defendant will not appear, in which case, the issuing authority may fix the
      amount of collateral, as provided in Rules 452, 1034, and local rule, to be
      deposited to ensure the defendant's appearance on the new date and hour
      fixed for trial, and [or] if the defendant [is unable to] does not post the
      collateral, commit the defendant.

             (a)   In determining whether it is necessary to set collateral and what
                   amount of collateral should be set, the Traffic Division judge or
                   hearing officer shall consider the factors listed in Rule 523. The


                                           23
             amount of collateral shall not exceed the full amount of the fine
             and costs.

       (b)   If collateral has been set, the Traffic Division judge or hearing
             officer shall state in writing the reason(s) why any collateral
             other than release on recognizance has been set and the facts
             that support a determination that the defendant has the ability
             to pay monetary collateral.

       (c)   If collateral is set and the defendant does not post collateral, the
             defendant shall not be detained without a trial longer than 72
             hours or the close of the next business day if the 72 hours
             expires on a non-business day.

(2) If the matter is ready to proceed,

       (a) when the defendant is arrested pursuant to a warrant issued as
       provided in Rule 430(A) or (B)(1)(a) or (B)(2), the defendant shall enter a
       plea. If the defendant pleads guilty, the Traffic Division judge or hearing
       officer shall impose sentence. If the defendant pleads not guilty, the
       summary trial shall be conducted.

       (b) When the defendant is arrested following a trial in absentia pursuant
       to a warrant issued as provided in Rule 430(B)(3)(c) and (B)(4),

              (i) the Traffic Division judge or hearing officer shall conduct an
              immediate hearing to determine defendant’s financial ability to pay
              the full amount due.

              (ii) If the Traffic Division judge or hearing officer determines the
              defendant is financially unable to pay the full amount due, the judge
              may order an installment payment plan as provided in Rule
              456(C)(2).

              (iii) If the judge or hearing officer determines the defendant is
              financially able to pay the full amount due, and that there is a
              likelihood that imprisonment will be imposed at the conclusion of
              the hearing, the judge or hearing officer shall advise the defendant
              of the right to retain counsel, and, if the defendant does not have
              the financial ability to retain counsel, advise the defendant that
              counsel will be appointed by Traffic Division as provided in Rule
              1035. A hearing may be held if retained or appointed counsel is
              available; otherwise, the hearing shall be rescheduled for a date


                                     24
      certain, and the defendant shall be released on collateral as
      provided in Rule 1034.

      (iv) At the conclusion of the hearing, the Traffic Division judge or
      hearing officer shall proceed as provided in Rule 456(C)(3).

(c) When the defendant is arrested after defaulting on the payment of fine
or costs or restitution pursuant to a warrant issued as provided in Rule
430(B)(3)(b) and (B)(4),

      (i) the Traffic Division judge or hearing officer shall conduct an
      immediate hearing to determine whether the defendant is financially
      able to pay the outstanding fine and costs as previously ordered.

      (ii) If the judge or hearing officer determines the defendant is
      financially unable to pay as previously ordered, the judge may issue
      a revised payment order or payment plan.

      (iii) If the judge or hearing officer determines the defendant is
      financially able to pay as previously ordered, and that there is a
      likelihood that imprisonment will be imposed at the conclusion of
      the hearing, the judge shall advise the defendant of the right to
      retain counsel, and if, the defendant does not have the financial
      ability to retain counsel, advise the defendant that counsel will be
      appointed by Traffic Division as provided in Rule 1035. A hearing
      may be held if retained or appointed counsel is available;
      otherwise, the hearing shall be rescheduled for a date certain, and
      the defendant shall be released on collateral as provided in Rule
      1034.

      (iv) At the conclusion of the hearing, the Traffic Division judge or
      hearing officer shall proceed as provided in Rule 456(C)(3).

(d) When the defendant is arrested on multiple warrants in cases
involving both unadjudicated citations and adjudicated citations with
outstanding balances, the matter shall proceed as provided in paragraph
(D)(2)(a) (summary trial), or paragraphs (D)(2)(b) or (D)(2)(c) (default
hearings). These cases may be joined and the proceeding scheduled
before the same Traffic Division judge or hearing officer.


COMMENT: Pursuant to Philadelphia Municipal Court
Local Rule 540 and Traffic Division Local Rule 1033, when
a defendant is arrested outside the normal business hours

                             25
      of Traffic Division, the defendant is to be taken without
      unnecessary delay before a Philadelphia Municipal Court
      arraignment court magistrate who shall proceed as
      provided in paragraph (C) and in Traffic Division Local
      Rule 1033.

      "Proper issuing authority" as used in this rule is the Traffic Division
      judge or arraignment court magistrate assigned to conduct these
      proceedings as provided in this rule, Municipal Court Local Rule
      540, and Traffic Division Local Rule 1033.

      For the procedures for contempt proceedings in Traffic Division
      cases, see Rules 140, 141, and 142.

      For the summary appeal procedures, see Rules 460, 461,
      and 462.

      See Rule 105 for the procedures for promulgating local
      rules.


      NOTE: Adopted September 9, 2005, effective February 1,
      2006; amended May 7, 2014, effective immediately [.] ;
      amended April 10, 2015, effective July 10, 2015.




*            *             *              *             *              *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of the new rule published with
the Court’s Order at 35 Pa.B. 5239 (September 24, 2005).

Final Report explaining the May 7, 2014 amendments concerning the
transfer of functions from the Philadelphia Traffic Court to the
Philadelphia Municipal Court published with the Court’s Order at 44
Pa.B. 3067 (May 24, 2014).

Final Report explaining the April 10, 2015 amendment concerning the
setting of collateral pending summary trial published with the
Court’s Order at 45 Pa.B.      (       , 2015).



                                     26